Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

AFCP 2.0 Request
Applicant’s request for entry into AFCP 2.0 is acknowledged, but is denied because the response cannot be reviewed and a search conducted in the limited amount of time authorized for this pilot program. Therefore, the response is being reviewed under pre-pilot practice. Specifically, the new features in the independent claim such as excluding extrusion coating as a coating option would require a search that would be too long and complex for the time allotted. 

Continuation of Box 3:
The proposed amendment to claim 1 specifying the coating procedure while excluding extrusion coating raises new issues that would require further consideration and/or search by the Examiner because extrusion coating was previously relied upon for the rejection and the exclusion of extrusion coating in the claims would change the basis of the rejection.  
The Examiner also notes that the cancelation of claims 2 and 8 would also raise new 35 USC 112 issues, since claim 16 still depends from claim 2 and claim 9 still depends from claim 8.  Also note that in claim 1, “c)” now has nothing following it.


Continuation of Box 12:

	Applicant’s other arguments are directed to the newly proposed features and since the amendments are not entered, these arguments are not addressed herein. Therefore, the claims stand rejected for the reasons provided in the Final Rejection dated December 6, 2021.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA D MCCLURE whose telephone number is (571)272-9761. The examiner can normally be reached Monday-Friday, 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX 





/CHRISTINA D MCCLURE/Examiner, Art Unit 1718                                                                                                                                                                                                        

/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718